Citation Nr: 0606339	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 41 decibels and 40 decibels in the left ear, 
with speech recognition ability of 100 percent in both ears.

2.  The veteran does not currently suffer from a relapse of 
malaria with active residuals.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2002.  The veteran was told 
of the requirements to successfully establish service 
connection for hearing loss and an increased rating for 
malaria, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 8-03 (addressing the question of whether a VCAA 
duty to notify notice is required for "downstream" issues on 
which a Notice of Disagreement (NOD) has been filed, such as 
the rating or effective date assigned following a grant of 
service connection).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in January 2003 and July 2004.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Claims for higher ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  



A.  Hearing Loss

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a) (2005).  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The results of the audiometric testing on VA examination in 
January 2003 did not demonstrate that the veteran's overall 
hearing loss was severe enough to warrant a compensable 
disability rating under the rating schedule.  The reported 38 
decibel average pure tone threshold loss in the right ear and 
the 98 percent correct speech discrimination score in the 
right ear, when entered into Table VI of § 4.85, resulted in 
a hearing impairment with a numeric designation of I in the 
right ear.  The reported 34 decibel average pure tone 
threshold loss in the left ear and the 96 percent correct 
speech discrimination score in the left ear, when entered 
into Table VI of § 4.85, resulted in a hearing impairment 
with a numeric designation of I in the left ear.  When 
applied to Table VII of § 4.85, the numeric designations of I 
in the right ear and I in the left ear translate to a 0 
percent evaluation for the veteran's service-connected 
hearing loss disability.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).

Likewise, the results of the audiometric testing on VA 
examination in July 2004 did not demonstrate that the 
veteran's overall hearing loss was severe enough to warrant a 
compensable disability rating.  The reported 41 decibel 
average pure tone threshold loss in the right ear and the 100 
percent correct speech discrimination score in the right ear, 
when entered into Table VI of § 4.85, resulted in a hearing 
impairment with a numeric designation of I in the right ear.  
The reported 40 decibel average pure tone threshold loss in 
the left ear and the 100 percent correct speech 
discrimination score in the left ear, when entered into Table 
VI of § 4.85, resulted in a hearing impairment with a numeric 
designation of I in the left ear.  When applied to Table VII 
of § 4.85, the numeric designations of I in the right ear and 
I in the left ear translate to a 0 percent evaluation for the 
veteran's service-connected hearing loss disability.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).

Also of record are audiometric evaluations dated in 1987 and 
1988.  However, these reports are in graph form and do not 
otherwise conform to VAs requirements for evaluating hearing 
impairment.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. 
App. 471 (1995).

Thus, the audiometric test results do not support entitlement 
to an increased evaluation for bilateral hearing impairment.  
The Board has reviewed all the medical records in the claims 
file and found that there is no evidence related to hearing 
loss that supports a higher rating.

The veteran's and his wife's contentions presented on appeal 
have been accorded due consideration; however, the Board 
concludes that the recent medical findings discussed above 
are more probative of the current level of disability. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Malaria

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005).  

Upon review of the record, the Board finds that a compensable 
evaluation is not warranted for the veteran's service-
connected malaria.  During the January 2003 VA examination, 
the veteran complained of having night sweats, which started 
within one year of diagnosis in service, but had no known 
symptoms of active malaria.  The examiner reported that the 
veteran had a negative Giemsa stain in September 2002 and 
diagnosed the veteran as having a history of service 
connected malaria without evidence of recurrent disease.  The 
record contains no objective evidence of any post-service 
malaria relapse or residuals.  

The veteran contends that although there is no documentation 
of his symptoms, a compensable rating for malaria is 
warranted as he experiences annual spells of chills and night 
sweats.  His wife has also reported that he suffers from 
night sweats and that she often changes his bedding.  
However, they are not competent to offer an opinion as to 
matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran has also provided excerpts from medical books 
about the diagnosis and treatment of malaria and principles 
of microbiology.  To the extent that he is attempting to 
extrapolate from the medical literature that his disability 
is more severe than currently evaluated, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.

Also of record is a statement from Timothy Powell, M.D. dated 
in July 2004; however, Dr. Powell provided general 
information about blood smears, but no specific information 
about the veteran's condition.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is 



against the veteran's claim, and it must be denied.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to a compensable disability rating for malaria is 
denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


